DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Information disclosure statement (IDS) was submitted on 9/15/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 6 recites the limitation "the slot" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
The lack of antecedent basis makes the scope of the claim indeterminate, since numerous claim elements in claim 1 and claim 5 (on which claim 6 depends) may potentially be “slots”, and conversely, none of the claimed elements in claim 1 and claim 5 are inherently “slots” by nature. As such, it is not possible to readily ascertain the metes and bounds of the limitation “the slot” in claim 6, without the impermissible importation of what is disclosed in the specification into the claims.

Claim 7 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since it depends on claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-13, 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2021/004612 (hereinafter “WO’612”).
Regarding claim 1, WO’612 discloses an optical fiber splice enclosure (Fig. 3c) comprising: a cap (40 in Fig. 3c) enclosing an inner volume, the cap having an access opening for accessing the inner volume; a base removably attached to the access opening of the cap (base is not explicitly labeled but clearly shown in figures- see also Fig. 1), the base having one or more ports for access of optical cables into the inner volume (e.g. Fig. 1 clearly shows two cables entering the inner volume of the enclosure from the bottom, and the ports are necessarily present); a fiber routing frame mounted on the base and arranged into the inner volume (not explicitly labeled, but necessarily present in order to support numerous fiber splice organizers 30 as shown in Fig. 1); and a tubular element (Fig. 2c) arranged in the inner volume and surrounding the fiber routing frame (Fig. 3a-3b), the tubular element having a first edge portion (i.e. the right side edge of 110 in Fig. 2b) and a second edge portion (i.e. the left side edge of 110 in Fig. 2b), the tubular element comprising first retaining elements (120-1 in Fig. 2b) arranged at the first edge portion, and second retaining elements (120-2 in Fig. 2b) arranged at the second edge portion, the first retaining elements and second retaining elements being configured to be mutually coupled for retaining together the first edge portion and the second edge portion (Fig. 2c; page 2, lines 1-3), wherein the tubular element comprises a bottom tubular portion proximate to the base (i.e. bottom portion of 110 in Fig. 3b), a top tubular portion distal to the base (top portion of 110 in Fig. 3b), and one or more frangible lines (150 in Fig. 4a-4b; page 3, lines 28-31) releasably connecting the top tubular portion to the bottom tubular portion.
	Regarding claim 2, WO’612 discloses wherein the tubular element has two opposite end openings spaced apart along a longitudinal direction (i.e. the top and bottom openings of 110 in Fig. 2c), the bottom tubular portion and the top tubular portion being separable along the one or 
	Regarding claim 3, WO’612 discloses wherein the first retaining elements are spaced apart in the longitudinal direction along the first edge portion (120-1 in Fig. 4b), and the second retaining elements are spaced apart in the longitudinal direction along the second edge portion (120-2 in Fig. 4b).
	Regarding claim 4, WO’612 discloses wherein the first retaining elements comprise one or more bottom first retaining elements arranged on the bottom tubular portion (i.e. elements 120-1 that are located at the bottom portion of 110 as shown in Fig. 4b), and one or more top first retaining elements arranged on the top tubular portion (i.e. 120-1 that are located at the top portion of 110 as shown in Fig. 4b), and the second retaining elements comprise one or more bottom second retaining elements arranged on the bottom tubular portion (i.e. 120-2 that are located at the bottom portion of 110 as shown in Fig. 4b), and one or more top second retaining elements arranged on the top tubular portion (i.e. 120-2 that are located at the top portion of 110 as shown in Fig. 4b).
	Regarding claim 5, WO’612 discloses wherein the one or more frangible lines extend mainly along a winding direction which extends around the tubular element from the second edge portion towards the first edge portion (150 in Fig. 4b).
	Regarding claim 8, WO’612 discloses wherein each frangible line comprises a plurality of perforations (page 7, lines 27-32).
	Regarding claim 9, WO’612 discloses wherein each frangible line comprises one or more of unperforated groove (page 7, lines 27-32).
	

	Regarding claim 11, WO’612 discloses wherein each protrusion has a free end portion having a first width, and a connecting portion arranged between the free end portion and the first edge portion of the tubular element, the connecting portion having a second width smaller than the first width (i.e. “arrowhead”- page 6, lines 20-30).
	Regarding claim 12, WO’612 discloses wherein each slot has a slot width which is smaller than the first width and greater than the second width (i.e. “gill”- page 6, lines 20-30).
	Regarding claim 13, WO’612 discloses wherein the first edge portion has a first edge, the protrusions being connected to the first edge (Fig. 2b, Fig. 4b).
	Regarding claim 15, WO’612 discloses wherein the tubular element is made of a flexible sheet (page 2, lines 31-37), wherein the protrusions are formed as protruding portions of the flexible sheet (page 2, lines 12-13; page 4, line 4).
		
	Regarding claim 16, WO’612 discloses all the claimed limitations of the claim, as discussed above in regards to claim 1, and it also discloses the tubular element being made of a flexible sheet as discussed above in regards to claim 15.
	Regarding claim 17, WO’612 discloses wherein the flexible sheet is transparent (page 4, line 6).
	Regarding claim 18, WO’612 discloses wherein the flexible sheet is made of a PET based material (page 3, lines 5-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention..

Claim 14, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’612.
	Regarding claim 14, WO’612 discloses all the claimed limitations of claim 10 as already discussed above. Although WO’612 explicitly discloses that the tubular body may be adjusted to 
	Regarding claim 19, WO’612 discloses the use of various polyethylene materials to be used as the flexible sheet (as already discussed above in regards to claim 18), but it does not explicitly disclose the use of polyethylene terephthalate glycol, as claimed in the present application. On the other hand, the use of polyethylene terephthalate glycol (also known as PETG or PET-G) is well known and common in the art. PETG is advantageously used in the art because it is strong and impact-resistant, as well as thermally stable for robust applications. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing date of the present application, to modify the device of WO’612 to use PETG as claimed in the present application.
	Regarding claim 20, WO’612 discloses all the claimed limitations of claim 16 as already discussed above. Although WO’612 explicitly discloses that the flexible sheet has a thickness less than 1mm, or less than 0.5mm (page 3, lines 12-14), it does not explicitly disclose that the thickness is from 0.4mm to 1mm, in the manner claimed in the present application. On the other hand, since WO’612 fully discloses the use of flexible sheet of various thicknesses, including .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US Patent 7,697,812 B2 discloses a splice enclosure assembly, wherein splice trays (90 in Fig. 5) are enclosed and protected by a support frame (40 in Fig. 5) that partially surrounds the splice trays to provide additional mechanical protection before a cap element (24 in Fig. 1) is disposed over the trays and the support frame.
	US Patent 6,542,688 B1 discloses an optical fiber splicing assembly having a cap (10 in Fig. 1) and a base (12 in Fig. 1), wherein plurality of splice trays (44 in Fig. 1) are at least partially enclosed by a sleeve connector panel (42in Fig. 1).
	US Patent 6,014,490 discloses an optical fiber interconnection closure with a cap (12 Fig. 1) and a base (16 in Fig. 1) which has fiber management frame (32 Fig. 1) with a cover (62 Fig. 1) that protects the optical fibers disclosed therein.
	US Patent 5,790,739 discloses an optical fiber interconnect and canister closure assembly having a cylindrical tube (110 in Fig. 2) that protects the fragile fiber optic components while a cap (32 in Fig. 2) is installed over the protective tube.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874